 
 
I 
111th CONGRESS
1st Session
H. R. 981 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. McGovern (for himself, Mr. Issa, Ms. McCollum, Mr. Boustany, Mr. Moran of Virginia, Mr. Ellison, and Mr. Rahall) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To limit the use of cluster munitions. 
 
 
1.Short titleThis Act may be cited as the Cluster Munitions Civilian Protection Act of 2009.
2.Limitation on the use of cluster munitionsNo funds appropriated or otherwise available to any Federal department or agency may be obligated or expended to use any cluster munitions unless—
(1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and
(2)the policy applicable to the use of such cluster munitions specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians.
3.Presidential waiverThe President may waive the requirement under section 2(1) if, prior to the use of cluster munitions, the President—
(1)certifies that it is vital to protect the security of the United States; and
(2)not later than 30 days after making such certification, submits to the appropriate congressional committees a report, in classified form if necessary, describing in detail—
(A)the steps that will be taken to protect civilians; and
(B)the failure rate of the cluster munitions that will be used and whether such munitions are fitted with self-destruct or self-deactivation devices.
4.Cleanup planNot later than 90 days after any cluster munitions are used by a Federal department or agency, the President shall submit to the appropriate congressional committees a plan, prepared by such Federal department or agency, for cleaning up any such cluster munitions and submunitions which fail to explode and continue to pose a hazard to civilians.
5.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate and the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. 
 
